United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1388
Issued: January 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 26, 2010 appellant filed a timely appeal of a March 15, 2010 merit decision of
the Office of Workers’ Compensation Programs which denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on August 25, 2009.
FACTUAL HISTORY
On September 17, 2009 appellant, then a 24-year-old clerk, filed a traumatic injury claim
alleging that on August 25, 2009, she sustained an injury to her back when she pulled a rack of
undeliverable mail while in the performance of duty. She stopped work on August 31, 2009.
The employing establishment controverted the claim.

In a statement dated September 14, 2009, appellant indicated that, on August 25 or 26,
2009, she was “pushing a full rack of undeliverable mail. I pulled my whole back out.”
Appellant experienced pain that started from the top of the spine to the bottom and mostly on the
left side. It caused her left arm, hand, leg and foot to go numb. She did not go to a physician
until September 11, 2009 because she hoped the pain would go away.
In reports dated September 11, 2009, Dr Mark A. Shapiro, a Board-certified family
practitioner, diagnosed back pain and acute sinusitis. He recommended that appellant return to
full duty on September 21, 2009.
In disability slips dated September 18 and October 2, 2009, Dr. David Gozinsky, a
chiropractor, advised that appellant was being treated for neck and back injuries. Dr. Gozinsky
stated that appellant had “work-related cervical, thoracic and lumbar subluxation injuries.” He
found that she was disabled since the date of the accident. Dr. Gozinsky initially advised that
appellant could return to work on October 5, 2009 but subsequently noted that her return to work
was “to be determined.”
In a September 19, 2009 report, Dr. Frank Telang, a Board-certified neurologist, reported
that appellant was “pushing the cart when unfortunately she fell and the cart fell … on top of her.
This happened on August 25, 2009.” He diagnosed cervical, thoracic and lumbar spine
subluxations and cervical and lumbar radiculopathic injuries. Dr. Telang opined that the injuries
were directly related to the fall at work in August and recommended chiropractic treatment. He
provided a duty status report dated September 23, 2009 advising that she could not return to
work.1
By letter dated October 15, 2009, the Office advised appellant that additional factual and
medical evidence was needed to support her claim. It allotted her 30 days to submit the
requested information.
In a report dated October 10, 2009, Dr Gozinsky noted that appellant was seen on
September 15, 2009 with “[b]ack injures that consisted of pain in the cervical thoracic and
lumbar spines.” He obtained a history that she moved a large heavy cart and felt immediate pain
down the left arm that became severe the following day, with left leg and foot numbness.
Dr. Gozinsky noted that appellant indicated that she was asymptomatic prior to the accident. On
examination, he noted subluxation of the cervical, thoracic and lumbar spine as confirmed by
x-rays taken in his office. Dr Gozinsky diagnosed lumbar subluxation, cervical subluxation and
thoracic subluxation. In an undated report, he indicated that x-rays were taken of the cervical
spine on September 18, 2009. The report was comprised of checking boxes which revealed
normal vertebrae, no signs of osseous pathology and varying degrees of vertebral body rotation.
Dr. Gozinsky made an annotation that there were subluxations at C5, 5 and 6. The x-rays of the
thoracic and lumbar spine were taken on October 5, 2009. Dr. Gozinsky advised that appellant
had a mild right curvature of the spine, normal vertebra, no signs of osseous pathology and
varying degrees of vertebral body rotation. He diagnosed subluxation at T4, T5 and T6. In
disability certificates dated October 20 and 26, 2009, Dr. Gozinsky advised that appellant was
totally disabled.
1

The report was partially illegible.

2

An October 28, 2009 diagnostic ultrasound read by Dr. Alexandra B. Perkins, a Boardcertified diagnostic radiologist, revealed an abnormal study. She noted that appellant had
physiologic dysfunction of tissues supporting normal spinal articular function and were
consistent with the chiropractic diagnosis of vertebral subluxation complex.
On October 31, 2009 appellant described the events leading to her injury on
August 25, 2009. She was pushing a full rack of undeliverable mail and hurt her neck and
tailbone. Appellant did not immediately report her injury to her supervisor because she was
hoping the pain would cease.
By decision dated November 23, 2009, the Office accepted that the August 25, 2009
incident at work occurred as alleged. It found that appellant did not provided sufficient medical
evidence to establish injury to her spine due to the August 25, 2009 incident.
Appellant requested reconsideration on December 20, 2009. In a November 6, 2009
report, Dr. Telang noted that she was injured while at work on August 25, 2009. He found that
appellant presented with evidence of some cervical and lumbar radiculopathic injuries related to
the fall in August 2009. Dr. Telang advised that she had ataxia. In a December 4, 2009 report,
he explained that his September 19, 2009 report on appellant’s work-related accident was
transcribed erroneously. Appellant reported that she injured her spine as a result of pushing a
heavy mail cart. Dr. Telang indicated that she did “not have a mail cart and another person fall
on her which was what was mistakenly transcribed.”
In a letter dated January 27, 2010, the Office advised appellant that it had received her
request for reconsideration. It also advised her that the term “subluxation” was defined as “an
incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae anatomically, which must be demonstrable on any x-ray film to individuals trained in
the reading of x-rays.” Furthermore, to be of any value, x-rays were to be taken within a
reasonable time following the injury and within a few days of the initial examination. The
Office informed appellant that, while the x-ray report submitted contained an indication that she
had subluxations, the report was comprised of a check box only and did not provide any
discussion of the x-ray findings. Appellant was advised that it was necessary to review the
actual x-ray films obtained. The Office requested that she submit the x-ray films to it within 30
days.
Appellant provided the Office with copies of her x-ray files, which were received on
February 17, 2010. On March 1, 2010 the Office requested that an Office medical adviser
review the x-rays and provide an opinion regarding whether they supported the diagnosis of
subluxation.
In a March 1, 2010 report, the Office medical adviser noted that Dr. Gozinsky took x-rays
on September 15, 2009 and reported multiple subluxations of the spine; however, he did not
specify what these findings were. The medical adviser previously reviewed x-rays on
February 3, 2010 and noted that all but one was labeled as a lateral view of the cervical spine on
September 15, 2009, were taken on February 3, 2010. He noted that all of the x-rays were of
poor quality and somewhat underexposed. The medical adviser noted that they revealed
degenerative changes in the facets, some spurring of the vertebral bodies, some degenerative disc

3

disease and lumbar scoliosis, which was barely visible in the thoracic spine. He opined that there
were “no true subluxations from the orthopedic standpoint.” The Office medical adviser
recommended that appellant have better quality films taken by a Board-certified radiologist, plus
a report submitted by the radiologist, as well as an examination and possibly even treatment by
an orthopedic surgeon, if she was still having symptoms. He indicated that it “would be
interesting also to see a copy of the neurologist’s consultation on September 19, 2009.”
However, the Office medical adviser explained that the x-ray taken on September 15, 2009 “was
a lateral of the cervical spine, which appears pretty much normal.” He determined that no
subluxations were noted.
In a March 15, 2010 decision, the Office found that causal relationship between the
diagnosed conditions and the August 25, 2009 incident was not established. It found that, based
on the Office medical adviser’s report, the reports of Dr Gozinsky were not considered as he was
not a physician.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act3 and that an injury was
sustained in the performance of duty.4 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.8 A
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

8

5 U.S.C. § 8123(a). See also R.H., 59 ECAB 720 (2008).

4

difference in medical opinion sufficient to be considered a conflict occurs when two reports of
virtually equal weight and rationale reach opposing conclusions.9
ANALYSIS
Appellant alleged that she sustained injuries to her spine, left side, arm, hand leg and foot
while pulling a rack of undeliverable mail while in the performance of duty. The Office
accepted that she was pulling a rack of undeliverable mail while in the performance of duty. The
Board finds that the claimed incident, pulling a rack of undeliverable mail on August 25, 2009,
occurred as alleged.
The Board finds that the case is not in posture for decision with regard to whether the
incident resulted in injury. The Board finds that there is a conflict in medical opinion between
Dr. Gozinsky, a chiropractor, who found that appellant had work-related lumbar, cervical and
thoracic subluxations based upon x-rays and the Office medical adviser, who opined that there
were no true subluxations. Based on the medical adviser’s opinion, the Office found that
Dr. Gozinsky was not a physician under the Act and that his reports could not be considered as
medical evidence.10 Under the implementing regulations, however, a chiropractor may interpret
his or her x-rays to the same extent as any other physician.11
The opinions of the Office medical adviser and Dr. Gozinsky are of virtually equal
weight and rationale but reach opposing conclusions.12 The Board has held that, where there is a
conflict between a chiropractor and a medical physician with respect to the presence or the
absence of a subluxation, the case file and x-rays should be referred to a Board-certified
radiologist for resolution of the conflict.13 The Office should refer the case to Board-certified
radiologist to resolve the conflict regarding whether appellant sustained a spinal subluxation as
demonstrated by x-ray.14 Following this and such development as deemed necessary, the Office
shall issue an appropriate decision in the case.
On appeal, appellant questioned the basis of the Office’s denial of her claim. However,
as noted above, the case is not in posture for decision due to a conflict in the medical evidence.

9

See 20 C.F.R. § 10.321(b). See also James P. Roberts, 31 ECAB 1010 (1980).

10

5 U.S.C. § 8101(2) provides that the term “‘physician’ ... includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist.” Office regulations provide that a chiropractor may interpret his
x-rays to the same extent as any other physician. 20 C.F.R. 10.311(c).
11

See 20 C.F.R. § 10.311(c).

12

Id. at 10.321(b). See James P. Roberts, supra note 9.

13

See George E. Reilly, 44 ECAB 458, 463 (1993). Bruce Chameroy, 42 ECAB 121 (1990).

14

Subluxation is defined as an incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing
of the vertebrae on x-ray. See 20 C.F.R. § 10.5(bb).

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: January 6, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

